Title: To James Madison from William Jones, 11 September 1814
From: Jones, William
To: Madison, James


        
          Dear sir
          Navy Department Septr. 11th. 1814
        
        The circumstances connected with my private affairs which induced me to explain to you on the 25th. April last the necessity I should be under of resigning the honorable trust which I hold, shortly after the ensuing

meeting of Congress, having acquired irresistable strength by the lapse of time, I now respectfully tender to you my resignation of the office of Secretary of the Navy, the acceptance of which is subject to your decision at any time between this and the first day of December next. With earnest solicitude for the Independence and happiness of our beloved country—for the honor and prosperity of your administration, and for your personal health and felicity I am very respectfully and Sincerely your obdt Servt
        
          W Jones
        
      